Exhibit 10.1

1,700,000 Shares

Middleburg Financial Corporation

Common Stock

par value $2.50 per share

UNDERWRITING AGREEMENT

July 27, 2009

Scott & Stringfellow, LLC

909 East Main Street

Richmond, Virginia 23219

Ladies and Gentlemen:

Middleburg Financial Corporation, a Virginia corporation (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
to Scott & Stringfellow, LLC (the “Underwriter”) 1,700,000 shares (the “Firm
Securities”) of common stock, $2.50 par value, of the Company (the “Common
Stock”) and at the election of the Underwriter, up to 208,598 additional shares
(the “Optional Securities”) of Common Stock, to cover overallotments, if any
(the Firm Securities and the Optional Securities that the Underwriter elect to
purchase pursuant to Section 2 hereof being collectively called the
“Securities”).

1. Representations and Warranties

(a) The Company represents and warrants to, and agrees with, the Underwriter
that:

(i) The Company has filed with the Securities and Exchange Commission (the
“Commission”) a shelf registration statement on Form S-3 (No. 333-160422)
covering the registration of the Securities under the Securities Act of 1933, as
amended (the “Securities Act”), including a related prospectus, which has become
effective. The registration statement (including the exhibits thereto and
schedules thereto, if any) as amended at the time it became effective, or, if a
post-effective amendment has been filed with respect thereto, as amended by such
post-effective amendment at the time of its effectiveness (including in each
case the information (if any) deemed to be part of such registration statement
at the time of effectiveness pursuant to Rule 430A under the Securities Act), is
hereinafter referred to as the “Registration Statement.” The term “Effective
Date” shall mean each date that the Registration Statement and any
post-effective amendment or amendments thereto became or become effective. The
term “Base Prospectus” shall mean the prospectus referred to in Section 1(a)(i)
hereof contained in the Registration Statement at the Effective Date.
“Preliminary Prospectus” means any preliminary prospectus supplement to the Base
Prospectus used prior to the filing of the Prospectus, together with the Base
Prospectus; the term “Prospectus” means the final prospectus supplement to the
Base Prospectus first filed with the Commission pursuant to Rule 424(b) under
the Securities Act, together with the Base Prospectus. Any registration
statement filed pursuant to Rule 462(b) under the Securities Act is herein
referred to as the “Rule 462(b) Registration Statement,” and after such filing
the term “Registration Statement” shall include the Rule 462(b) Registration
Statement.

Any reference in this Agreement to the Registration Statement, any Preliminary
Prospectus or the Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein pursuant to Item 12 of Form S-3
under the Securities Act, as of the Effective Date or the date of such
Preliminary Prospectus or the Prospectus, as the case may be. For purposes of
this Agreement, all references to the Registration Statement, any Preliminary
Prospectus, or the Prospectus or any amendment or supplement to any of the
foregoing shall be deemed to include the copy filed with the Commission pursuant
to its Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”).

 

- 1 -



--------------------------------------------------------------------------------

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Registration
Statement, any Preliminary Prospectus or the Prospectus (or other references of
like import) shall be deemed to mean and include all such financial statements
and schedules and other information which is incorporated by reference in the
Registration Statement, any Preliminary Prospectus or the Prospectus, as the
case may be.

(ii) The Company satisfies the registrant eligibility requirements for the use
of Form S-3 under the Securities Act set forth in General Instruction I.A to
such form and the transactions contemplated by this Agreement satisfy the
transaction eligibility requirements for the use of such form set forth in
General Instruction I.B.6 to such form; the Company has filed with the
Commission the Registration Statement on such Form, including a Base Prospectus,
for registration under the Securities Act of the offering and sale of the
Securities, and the Company may have filed with the Commission one or more
amendments to such Registration Statement, each in the form previously delivered
to the Underwriter. Such Registration Statement, as so amended, has been
declared effective by the Commission, and the Securities have been registered
under the Registration Statement in compliance with the requirements for the use
of Form S-3. Although the Base Prospectus may not include all the information
with respect to the Securities and the offering thereof required by the
Securities Act and the rules and regulations of the Commission thereunder to be
included in the Prospectus, the Base Prospectus includes all such information
required by the Securities Act and the rules and regulations of the Commission
thereunder to be included therein as of the Effective Date. The Company has
complied to the Commission’s satisfaction with all requests of the Commission
for additional or supplemental information; and no stop order suspending the
effectiveness of the Registration Statement has been issued and no proceeding
for that purpose has been initiated or, to the knowledge of the Company,
threatened by the Commission. After the execution of this Agreement, the Company
will file with the Commission pursuant to Rules 415 and 424(b) a final
supplement to the Base Prospectus included in such Registration Statement
relating to the Securities and the offering thereof, with such information as is
required or permitted by the Securities Act and as has been provided to and
approved by the Underwriter prior to the date hereof or, to the extent not
completed at the date hereof, containing only such specific additional
information and other changes (beyond that contained in the Base Prospectus and
any Preliminary Prospectus) as the Company has advised the Underwriter, prior to
the date hereof, will be included or made therein. If the Company has elected to
rely on Rule 462(b) and the Rule 462(b) Registration Statement is not effective,
(x) the Company will file a Rule 462(b) Registration Statement in compliance
with, and that is effective upon filing pursuant to, Rule 462(b) and (y) the
Company has given irrevocable instructions for transmission of the applicable
filing fee in connection with the filing of the Rule 462(b) Registration
Statement, in compliance with Rule 111 under the Securities Act, or the
Commission has received payment of such filing fee.

(iii) No order preventing or suspending the use of any Preliminary Prospectus or
Prospectus has been issued by the Commission, and each Preliminary Prospectus
and Prospectus, at the time of filing thereof, conformed in all material
respects to the requirements of the Securities Act and the rules and regulations
of the Commission thereunder and did not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in
conformity with information furnished in writing to the Company by the
Underwriter expressly for use therein.

As used in this subsection and elsewhere in this Agreement:

“Applicable Time” means 5:45 p.m. (Eastern Time) on July 27, 2009.

“Disclosure Package” means (i) the Preliminary Prospectus, if any, used most
recently prior to the Delivery Date, (ii) the Issuer-Represented Free Writing
Prospectuses, if any, identified in Schedule I hereto and (iii) any other Free
Writing Prospectus that the parties hereto shall hereafter expressly agree in
writing to treat as part of the Disclosure Package.

“Issuer-Represented Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 of the 1933 Act Regulations (“Rule 433”),
relating to the Securities that (i) is required to be filed with the Commission
by the Company or (ii) is exempt from filing pursuant to Rule 433(d)(5)(i)
because it contains a

 

- 2 -



--------------------------------------------------------------------------------

description of the Securities or of the offering that does not reflect the final
terms, in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g).

Each Issuer-Represented Free Writing Prospectus, when considered together with
the Disclosure Package as of the Applicable Time, did not contain any untrue
statement of material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances in which they were
made, not misleading and, did not, does not and will not include any information
that conflicted, conflicts or will conflict with the information contained in
the Registration Statement or the Prospectus, including any document
incorporated by reference therein and any preliminary or other prospectus deemed
to be a part thereof that, in each case, has not been superseded or modified.

(iv) The Preliminary Prospectus, the Prospectus and each Issuer-Represented Free
Writing Prospectus when filed, if filed by electronic transmission, pursuant to
EDGAR (except as may be permitted by Regulation S-T under the Securities Act),
was identical to the copy thereof delivered to the Underwriter for use in
connection with the offer and sale of the Securities; the Registration Statement
conforms, and the Prospectus and any further amendments or supplements to the
Registration Statement or the Prospectus will conform, in all material respects
to the requirements of the Securities Act and the rules and regulations of the
Commission thereunder and do not and will not, as of the Effective Date.

(v) The documents which are incorporated or deemed to be incorporated by
reference in the Registration Statement or any Preliminary Prospectus or the
Prospectus or from which information is so incorporated by reference (the
“Exchange Acts Reports”), when they became effective or were filed with the
Commission, as the case may be (or, if an amendment with respect to any such
documents was filed or became effective, when such amendment was filed or became
effective), complied in all material respects to the requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the Commission thereunder, and, when read together with the
other information in the Prospectus, at the time the Registration Statement
became effective, at the time the Prospectus was issued, at the Applicable Time
and at any Delivery Date (as defined below) did not and will not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make to the statements therein, in light of the circumstances in
which they were made, not misleading.

(vi) The Company and its wholly-owned subsidiaries, Middleburg Bank, a Virginia
state chartered bank (the “Bank”), Middleburg Investment Group, Inc., a Virginia
corporation (“MIG”), and its majority owned subsidiary Southern Trust Mortgage,
LLC (“STM”), have not sustained since the date of the latest audited financial
statements included in the Disclosure Package and the Prospectus, respectively,
any material loss or interference with their respective businesses from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or expressly contemplated in the Disclosure Package and the
Prospectus.

(vii) Since the respective dates as of which information is given in the
Registration Statement, the Disclosure Package and the Prospectus, and except as
otherwise set forth or expressly contemplated therein, (i) there has not been
any change in the capital stock or long-term debt of the Company, the Bank, MIG
or STM, respectively, (ii) there has not been any material adverse change, or
any development involving a prospective material adverse change, in or affecting
the management, condition (financial or otherwise), business, properties,
stockholders’ equity or results of operations of the Company, the Bank, MIG or
STM taken as a whole; (iii) there have been no transactions entered into by the
Company, the Bank, MIG or STM other than transactions entered into in the
ordinary course of business, that are material with respect to the Company, the
Bank, MIG and STM taken as a whole; and (iv) there has been no dividend or
distribution of any kind declared, paid or made by the Company or the Bank on
any class of its respective capital stock.

(viii) The Company, the Bank, MIG and STM have good and marketable title to all
real property and good and marketable title to all personal property owned by
them, in each case free and clear of all liens, encumbrances and defects except
such as are described in the Disclosure Package or such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company, the Bank, MIG and STM; and
any real property and buildings held under lease by the Company, the Bank, MIG
and

 

- 3 -



--------------------------------------------------------------------------------

STM are held by them under valid, subsisting and enforceable leases with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company, the Bank, MIG
and STM.

(ix) The Company, the Bank, MIG, STM and their respective subsidiaries have been
duly incorporated and are validly existing as corporations in good standing
under the laws of their respective jurisdictions of incorporation or
organization, with power and authority (corporate and other) to own or lease
their respective properties and conduct their respective businesses as described
in the Disclosure Package; and each has been duly qualified as a foreign
corporation or entity for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties,
or conducts any business, so as to require such qualification, except where the
failure to so qualify would not result in a material adverse effect on the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company, the Bank, MIG and STM taken as a whole (“Material Adverse
Effect”); and each of the Company, the Bank, MIG, STM and their respective
subsidiaries holds all material licenses, certificates, authorizations and
permits from governmental authorities necessary for the conduct of its business
as described in the Disclosure Package.

(x) The Company has an authorized capitalization as set forth in the Disclosure
Package and the Prospectus; all of the issued shares of capital stock of the
Company have been duly and validly authorized and issued, are fully paid and
nonassessable and conform to the description of the capital stock of the Company
contained in the Disclosure Package and the Prospectus; there are no preemptive
or other rights to subscribe for or to purchase any securities of the Company
under the Articles of Incorporation of the Company or under Virginia law; except
as described in the Disclosure Package and the Prospectus, there are no
warrants, options or other rights to purchase any securities of the Company
which have been granted by the Company; and neither the filing of the
Registration Statement nor the offering or sale of the Securities as
contemplated by this Agreement gives rise to any rights for or relating to the
registration of any securities of the Company.

(xi) All outstanding shares of capital stock of the Bank, MIG and all of the
limited liability company interests of STM owned by the Company, are owned by
the Company free and clear of any perfected security interest and any other
security interests, claims, liens or encumbrances; and except as set forth in
the Disclosure Package and the Prospectus, the Company does not own or control,
directly or indirectly, any corporation, company, partnership association or
other entity.

(xii) The Securities have been duly authorized and, when issued and delivered
against payment therefor as provided herein, will be validly issued and fully
paid and nonassessable and will conform to the description of the Securities
contained in the Disclosure Package and the Prospectus.

(xiii) The issuance and sale of the Securities being issued at each Delivery
Date (as hereinafter defined) by the Company and the performance of this
Agreement and the consummation by the Company of the other transactions herein
contemplated will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company, the Bank, MIG or STM pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company, the Bank, MIG or STM is a party or by which the Company, the
Bank, MIG or STM is bound or to which any of the property or assets of the
Company, the Bank, MIG or STM is subject, nor will such action result in any
violation of the provisions of the articles of incorporation or bylaws of the
Company, the Bank, MIG or STM or any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company,
the Bank, MIG or STM or any of their respective properties; and no consent,
approval, authorization, order, registration or qualification of or with any
such court or governmental agency or body is required for the issuance and sale
of the Securities or the consummation by the Company of the transactions
contemplated by this Agreement, except such consents, approvals, authorizations,
orders, registrations or qualifications as may be required under the Securities
Act, under state securities or Blue Sky laws, and under the rules of the
Financial Industry Regulatory Authority (“FINRA”) in connection with the
purchase and distribution of the Securities by the Underwriter.

(xiv) There are no legal or governmental proceedings pending to which the
Company, the Bank, MIG or STM is a party or of which any of their respective
properties or assets is subject, which, if determined adversely to the Company,
the Bank, MIG or STM, would individually or in the aggregate, have a Material
Adverse Effect and,

 

- 4 -



--------------------------------------------------------------------------------

to the best of the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or by others. Except as previously
disclosed to the Underwriter, neither the Company, the Bank, MIG or STM nor any
of their respective subsidiaries is subject or is party to, or has received any
notice or advice that any of them may become subject or party to any
investigation with respect to, any corrective, suspension or cease-and-desist
order, agreement, memorandum of understanding, consent agreement or other
regulatory enforcement action, proceeding or order with or by, or is a party to
any commitment letter or similar undertaking to, or is subject to any directive
by, or has been a recipient of any supervisory letter from, or has adopted any
board resolutions at the request of, any governmental agency or entity charged
with the supervision or regulation of depository institutions or engaged in the
insurance of deposits (including the FDIC) or the supervision or regulation of
the Company or any of its subsidiaries that currently relates to or restricts in
any material respect their business or their management (each, a “Regulatory
Agreement”), nor has the Company, the Bank, MIG or STM or any of their
respective subsidiaries been advised by any such governmental agency or entity
that it is considering issuing or requesting any such Regulatory Agreement;
there is no unresolved violation, criticism or exception by any such
Governmental Entity with respect to any report or statement relating to any
examinations of the Company or any of its subsidiaries which, in the reasonable
judgment of the Company, currently results in or is expected to result in a
Material Adverse Effect.

(xv) Yount, Hyde & Barbour, P.C., the independent registered public accounting
firm that certified the financial statements of the Company and its
subsidiaries, that are included in or incorporated by reference into the
Registration Statement, the Disclosure Package and the Prospectus is an
independent registered public accounting firm as required by the Securities Act
and the rules and regulations of the Commission thereunder, and such accountants
are not in violation of the auditor independence requirements of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and the related rules and
regulations of the Commission.

(xvi) Except as disclosed in the Registration Statement, the Disclosure Package
and the Prospectus, neither the Company, the Bank, MIG nor STM is aware of
(i) any material weakness in its internal control over financial reporting or
(ii) change in internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

(xvii) To the extent that the Sarbanes-Oxley Act and the rules and regulations
promulgated by the Commission and The Nasdaq Stock Market thereunder has been
applicable to the Company, there is and has been no failure on the part of the
Company to comply in all material respects with any provision of the
Sarbanes-Oxley Act or such rules and regulations. The Company has taken all
necessary actions to ensure that it is in compliance with all provisions of the
Sarbanes-Oxley Act and such rules and regulations that are in effect and with
which the Company is required to comply.

(xviii) All employee benefit plans established, maintained or contributed to by
the Company, the Bank, MIG or STM comply in all material respects with all
applicable requirements of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) and no such plan has incurred or assumed an “accumulated
funding deficiency” within the meaning of Section 302 of ERISA or has incurred
or assumed any material liability to the Pension Benefit Guaranty Corporation.

(xix) The consolidated financial statements of the Company, together with
related notes, as set forth in the Registration Statement, the Disclosure
Package and the Prospectus present fairly the consolidated financial position
and the results of operations of the Company at the indicated dates and for the
indicated periods, all in accordance with accounting principles generally
accepted in the United States of America, consistently applied throughout the
periods presented except as noted in such financial statements and the notes
thereon, and all adjustments necessary for a fair presentation of results for
such periods have been made; and the selected financial information (including
the selected financial information for the three and six month periods ended
June 30, 2009 and 2008 presented under the caption “Recent Developments”)
included in the Prospectus presents fairly the information shown therein and has
been compiled on a basis consistent with the financial statements presented
therein.

(xx) The Company is not, and after giving effect to the offering and sale of the
Securities as herein contemplated will not be, be an “investment company” or an
entity “controlled” by an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended.

 

- 5 -



--------------------------------------------------------------------------------

(xxi) The Company, the Bank, MIG and STM (i) are in compliance with any and all
applicable federal, state and local laws and regulations relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”);
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses; and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, have a Material Adverse Effect.

(xxii) The Company, the Bank, MIG and STM each maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with accounting principles
generally accepted in the United States of America and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(xxiii) There are no contracts or documents which are required to be described
in the Registration Statement, the Disclosure Package and the Prospectus or the
documents incorporated by reference therein or to be filed as exhibits thereto
which have not been so described and filed as required.

(xxiv) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; neither the Company nor any of its subsidiaries has been refused any
insurance coverage sought or applied for; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

(xxv) The Company, the Bank, MIG and STM have filed all federal, state, local
and foreign income and franchise tax returns that have been required to be filed
(or have received extensions with respect thereto) other than those filings
being contested in good faith, and have paid, or made adequate reserves for, all
taxes indicated by said returns and all assessments received by them to the
extent that such taxes have become due and are not being contested in good
faith.

(xxvi) No relationship, direct or indirect, exists between or among the Company,
the Bank, MIG and STM, on the one hand, and the directors, officers,
shareholders, customers or suppliers of the Company, the Bank, MIG or STM, on
the other hand, that is required by the Securities Act or by the rules and
regulations thereunder to be described in the Registration Statement, the
Disclosure Package and the Prospectus which is not so described.

(xxvii) The Company, the Bank, MIG and STM have not taken and will not take,
directly or indirectly, any action which is designed to or which has constituted
or which might reasonably be expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

(xxviii) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding agreement of the Company in
accordance with its terms.

 

- 6 -



--------------------------------------------------------------------------------

2. Purchase and Sale of the Securities

Subject to the terms and conditions herein set forth, (a) the Company agrees to
issue and sell to the Underwriter, and the Underwriter agrees to purchase from
the Company, at a purchase price per share of $10.105, the Firm Securities,
provided, however, that the purchase price per shares will be $10.374 per share
for up to 225,000 shares of Common Stock included in the Firm Securities which
shares may be purchased by directors, executive officers and any holder of 10%
or more of the outstanding shares of Common Stock (a “Substantial Shareholder”)
of the Company and the Bank solely at any office of the Underwriter and (b) in
the event and to the extent that the Underwriter shall exercise its election to
purchase Optional Securities as provided below, the Company agrees to issue and
sell to the Underwriter, and the Underwriter agrees to purchase from the
Company, at the purchase price per share set forth in clause (a) of this
Section 2 for persons other than directors, executive officers and Substantial
Shareholders, that portion of the number of Optional Securities as to which such
election shall have been exercised.

Subject to the terms and conditions herein set forth, the Company hereby grants
to the Underwriter the right to purchase at their election up to 208,598
Optional Securities, at the purchase price per share set forth in clause (a) of
the paragraph above for persons other than directors, executive officers and
Substantial Shareholders, for the sole purpose of covering sales of shares in
excess of the number of Firm Securities. Any such election to purchase Optional
Securities may be exercised only by written notice from the Underwriter to the
Company, given within a period of 30 calendar days after the date of this
Agreement, setting forth the aggregate number of Optional Securities to be
purchased, the number of Optional Securities to be purchased by the Underwriter
and the date on which such Optional Securities are to be delivered, as
determined by the Underwriter but in no event earlier than the First Delivery
Date (as defined in Section 4 hereof) or, unless the Underwriter and the Company
otherwise agree in writing, no earlier than two or later than ten business days
after the date of such notice.

3. Offering by the Underwriters

Upon the authorization by the Company of the release of the Firm Securities, the
Underwriter proposes to offer the Firm Securities for sale upon the terms and
conditions set forth in the Prospectus.

4. Delivery and Payment

Certificates in definitive form for the Securities to be purchased by the
Underwriter hereunder, and in such denominations and registered in such names as
you may request upon at least two business days’ prior notice to the Company,
shall be delivered by or on behalf of the Company to you for the account of the
Underwriter, against payment of the purchase price therefor by wire transfer of
same day funds to an account designated by the Company at least 24 hours in
advance (the Company agreeing to reimburse the Underwriters for any costs
associated with such settlement, if any), all at the offices of Scott &
Stringfellow, LLC, 909 East Main Street, Richmond, Virginia 23219. Such
certificates may be deposited with the Depository Trust Company (“DTC”) or a
custodian for DTC and registered in the name Cede & Co., as nominee for DTC. The
time and date of such delivery and payment shall be, with respect to the Firm
Securities, 10:00 a.m., Richmond, Virginia time, on July 31, 2009, or at such
other time and date as you and the Company may agree upon in writing and, with
respect to the Optional Securities, 10:00 a.m., Richmond, Virginia time, on the
date specified by you in the written notice of the Underwriters’ election to
purchase such Optional Securities, or at such other time and date as you and the
Company may agree upon in writing. Such time and date for delivery of the Firm
Securities is herein called the “First Delivery Date,” such time and date for
delivery of the Optional Securities, if not the First Delivery Date, is herein
called the “Second Delivery Date,” and each such time and date for delivery is
herein called a “Delivery Date.” Such certificates will be made available to the
Underwriters for checking and packaging at least 24 hours prior to each Delivery
Date at the offices of Scott & Stringfellow, Inc., in Richmond, Virginia or such
other location designated by the Underwriter to the Company.

 

- 7 -



--------------------------------------------------------------------------------

5. Agreements of the Company

The Company covenants and agrees with the Underwriter as follows:

(a) To prepare a Prospectus in a form approved by the Underwriter containing
information previously omitted at the time of effectiveness of the Registration
Statement in reliance on Rules 430A, 430B or 430C under the Securities Act, and
to file such Prospectus pursuant to Rule 424(b) under the Securities Act not
later than the Commission’s close of business on the second business day
following the execution and delivery of this Agreement, or, if applicable, such
earlier time as may be required by under the Securities Act; to make no
amendment or supplement to the Registration Statement, the Disclosure Package or
the Prospectus which shall be reasonably disapproved by you promptly after
reasonable notice thereof; to advise the Underwriter, promptly after it receives
notice thereof, of the time when any amendment to the Registration Statement has
been filed or becomes effective or any supplement to the Prospectus or any
amended Prospectus has been filed and to furnish the Underwriter with copies
thereof; to advise the Underwriter, promptly after it receives notice thereof,
of the issuance by the Commission of any stop order or of any order preventing
or suspending the use of any Preliminary Prospectus or Prospectus, of the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction, of the initiation or threatening of any proceeding for any such
purpose, or of any request by the Commission for the amending or supplementing
of the Registration Statement or the Prospectus or for additional information;
and, in the event of the issuance of any stop order or of any order preventing
or suspending the use of any Preliminary Prospectus or Prospectus or suspending
any such qualification, promptly to use its best efforts to obtain the
withdrawal of such order.

(b) Promptly from time to time to take such action as the Underwriter may
reasonably request to qualify the Securities for offering and sale under the
securities laws of such jurisdictions as the Underwriter may request and to
comply with such laws so as to permit the continuance of sales and dealings
therein in such jurisdictions for as long as may be necessary to complete the
distribution of the Securities, provided that in connection therewith the
Company shall not be required to qualify as a foreign corporation or to file a
general consent to service of process in any jurisdiction.

(c) Prior to 10:00 a.m., Eastern Time, on the business day next succeeding the
date of this Agreement and from time to time, to furnish the Underwriter with
copies of the Prospectus in Richmond, Virginia (or such other place as the
Underwriter may designate) in such quantities as the Underwriter may from time
to time reasonably request, and, if the delivery of a prospectus is required at
any time prior to the expiration of nine months after the time of issue of the
Prospectus in connection with the offering or sale of the Securities and if at
such time any event shall have occurred as a result of which the Prospectus as
then amended or supplemented would include an untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were made
when such Prospectus is delivered, not misleading, or, if for any other reason
it shall be necessary during such period to amend or supplement the Prospectus
in order to comply with the Securities Act, to notify the Underwriter and upon
the Underwriter’s request to prepare and furnish without charge to the
Underwriter and to any dealer in securities as many copies as the Underwriter
may from time to time reasonably request of an amended Prospectus or a
supplement to the Prospectus which will correct such statement or omission or
effect such compliance, and in case the Underwriter is required to deliver a
Prospectus in connection with sales of any of the Securities at any time nine
months or more after the time of issue of the Prospectus, upon the Underwriter’s
request but at the expense of the Underwriter, to prepare and deliver to the
Underwriter as many copies as they may request of an amended or supplemented
Prospectus complying with Section 10(a)(3) of the Securities Act.

(d) To make generally available to its securityholders as soon as practicable,
an earnings statement of the Company and its subsidiaries (which need not be
audited) complying with Section 11(a) of the Securities Act and the rules and
regulations thereunder.

(e) During the period beginning from the date hereof and continuing to and
including the date 90 days after the date of the Prospectus, not to directly or
indirectly, offer, sell, contract or grant any option to sell, pledge, transfer
or establish an open “put equivalent position” within the meaning of
Rule 16a-l(h) under the Exchange Act, or otherwise dispose of or transfer, or
announce the offering of, or file a registration statement under the Securities
Act in respect of, except as provided hereunder, any securities of the Company
that are substantially similar to the Securities, including but not limited to
any securities that are convertible into or exchangeable for, or that represent
the right to receive, Common Stock or any such substantially similar securities,
without your prior written consent. The foregoing sentence shall not apply to
(A) the Securities to be sold hereunder, (B) any shares of Stock issued by

 

- 8 -



--------------------------------------------------------------------------------

the Company upon the exercise of an option or warrant or the conversion of a
security outstanding on the date hereof and referred to in the Prospectus,
(C) any shares of Common Stock issued or options to purchase Common Stock
granted pursuant to existing employee benefit plans of the Company or (D) any
shares of Common Stock issued by the Company in connection with a dividend
reinvestment plan or an acquisition by or merger of the Company.

(f) During a period of five years from the effective date of the Registration
Statement, to make available on EDGAR or furnish to the Underwriter copies of
all reports or other communications (financial or other) furnished to
stockholders, and to deliver to the Underwriter (i) as soon as they are
available, copies of any reports and financial statements furnished to or filed
with the Commission or any national securities exchange on which any class of
securities of the Company is listed; and (ii) such additional information
concerning the business and financial condition of the Company as the
Underwriter may from time to time reasonably request.

(g) If the Company elects to rely on Rule 462(b), the Company shall file a Rule
462(b) Registration Statement with the Commission in compliance with Rule 462(b)
by 10:00 p.m., Eastern time on the date of this Agreement, and the Company shall
at the time of filing either pay to the Commission the filing fee for the Rule
462(b) Registration Statement or give irrevocable instructions for the payment
of such fee pursuant to Rule 111(b) under the Securities Act.

(h) To use its best efforts to list for quotation the Securities on the Nasdaq
Capital Market.

(i) Until completion of the distribution of the Securities, the Company will
file all documents required to be filed with the Commission pursuant to the
Exchange Act within the time periods required by the Exchange Act and the rules
and regulations of the Commission thereunder.

(j) That unless it obtains the prior consent of the Underwriter, and the
Underwriter represents and agree that, unless it obtains the prior consent of
the Company, they have not made and will not make any offer relating to the
Securities that would constitute an Issuer-Represented Free Writing Prospectus
and have complied and will comply with the requirements of Rule 433 applicable
to any Issuer-Represented Free Writing Prospectus, including where and when
required timely filing with the Commission, legending and record keeping.

(k) To apply the net proceeds from the sale of the Securities for the purposes
set forth in the Prospectus.

6. Expenses

The Company agrees that the Company will pay or cause to be paid the following,
whether or not the transactions contemplated hereunder are consummated or this
Agreement is terminated: (i) the fees, disbursements and expenses of the
Company’s counsel and accountants in connection with the registration of the
Securities under the Securities Act and all other expenses in connection with
the preparation, printing and filing of the Registration Statement, any
Preliminary Prospectus, the Disclosure Package, the Prospectus and any
Issuer-Represented Free Writing Prospectus, and amendments and supplements
thereto, and the mailing and delivering of copies thereof to the Underwriter and
dealers; (ii) the cost of printing or reproducing this Agreement, the Blue Sky
memorandum and any other documents in connection with the offering, purchase,
sale and delivery of the Securities; (iii) all expenses in connection with the
qualification of the Securities for offering and sale under state securities
laws as provided in Section 5(b) hereof, including the reasonable fees and
disbursements of counsel for the Underwriter in connection with such
qualification and in connection with the Blue Sky memorandum; (iv) the filing
fees incident to securing any required review by FINRA of the terms of the sale
of the Securities; (v) the costs and charges of any transfer agent, registrar or
depository; (vi) the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the offering of the Securities, including, without limitation, expenses
associated with the preparation or dissemination of any electronic road show,
expenses associated with the production of road show slides and graphics, and
travel and lodging expenses of the representatives and officers of the Company,
(vii) all fees relating to the inclusion of the Securities on The Nasdaq Capital
Market; and (viii) all other costs and expenses incident to the performance of
its obligations hereunder which are not otherwise specifically provided for in
this Section 6. It is understood, however, that except as provided in this
Section 6, and in Section 8 and Section 10 hereof, the Underwriter will pay all
of its own costs and expenses,

 

- 9 -



--------------------------------------------------------------------------------

including the fees of their counsel, stock transfer taxes on resale of any of
the Securities by them, the cost of any aircraft chartered in connection with
the road show, and any advertising expenses connected with any offers they may
make.

7. Conditions to the Obligation of the Underwriter

The obligations of the Underwriter hereunder, as to the Securities to be
delivered at each Delivery Date, shall be subject, in its discretion, to the
condition that all representations and warranties and other statements of the
Company herein are, at and as of such Delivery Date, true and correct, the
condition that the Company shall have performed all of its obligations hereunder
theretofore to be performed, and the following additional conditions:

(a) The Prospectus shall have been filed with the Commission pursuant to Rule
424(b) within the applicable time period prescribed for such filing by the rules
and regulations under the Securities Act and in accordance with Section 5(a)
hereof (or a post-effective amendment shall have been filed and declared
effective in accordance with the requirements of Rule 430A); if the Company has
elected to rely upon Rule 462(b), the Rule 462(b) Registration Statement shall
have become effective by 10:00 p.m., Eastern Time, on the date of this
Agreement; no stop order suspending the effectiveness of the Registration
Statement or any part thereof shall have been issued and no proceeding for that
purpose shall have been initiated or threatened by the Commission; and all
requests for additional information on the part of the Commission shall have
been complied with to your reasonable satisfaction; and the FINRA shall have
raised no objection to the fairness and reasonableness of the underwriting terms
and arrangements;

(b) On each Delivery Date, Kennedy & Baris, LLP, counsel for the Underwriter,
shall have furnished to the Underwriter such written opinion or opinions, dated
such Delivery Date, with respect to such matters as the Underwriter may
reasonably request, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters;

(c) On Each Delivery Date, Williams Mullen, counsel for the Company, shall have
furnished to the Underwriter their written opinion, dated such Delivery Date, in
form and substance reasonably satisfactory to the Underwriter, to the effect
that:

(i) The Company, the Bank, MIG and STM have been duly incorporated or organized,
and are validly existing as corporations or limited liability corporations, as
applicable, in good standing under the laws of their respective jurisdictions of
organization, with corporate power and authority to own or lease their
respective properties and conduct their respective businesses as described in
the Disclosure Package and the Prospectus; and the Company, the Bank, MIG and
STM are duly qualified to do business and are in good standing in each
jurisdiction in which they own or lease property or conduct business so as to
require such qualification except where the failure to so qualify would not
result in a Material Adverse Effect.

(ii) The Company has an authorized capitalization as set forth under the caption
“Description of Capital Stock” in the Prospectus, and all of the issued shares
of capital stock of the Company have been duly and validly authorized and
issued, are fully paid and nonassessable and conform to the description
contained in the Prospectus; there are no preemptive rights to subscribe for or
to purchase any securities of the Company under the Articles of Incorporation of
the Company or under Virginia law; except as described in the Prospectus, there
are no warrants or options to purchase any securities of the Company which have
been granted by the Company; to such counsel’s knowledge, neither the filing of
the Registration Statement nor the offering or sale of the Securities as
contemplated by this Agreement gives rise to any rights for or relating to the
registration of any securities of the Company; and the form of the certificates
evidencing the Securities complies with all formal requirements of Virginia law;

(iii) The Registration Statement has been declared effective under the
Securities Act; any required filing of the Prospectus, and any supplements
thereto, pursuant to Rule 424(b) has been made in the manner and within the time
period required by Rule 424(b); to the knowledge of such counsel, no stop order
suspending the effectiveness of the Registration Statement has been issued and
no proceeding for that purpose has been instituted or threatened under the
Securities Act;

 

- 10 -



--------------------------------------------------------------------------------

(iv) The Securities have been duly authorized and, when issued and delivered
against payment therefor as provided herein, will be validly issued and fully
paid and nonassessable and conform to the description of the Securities
contained in the Prospectus, as amended or supplemented;

(v) All outstanding shares of capital stock of the Bank, MIG and their
respective subsidiaries (other than STM) and all of the limited liability
company interests of STM owned by the Bank, are owned by the Company, or a
wholly owned subsidiary of the Company, free and clear of any perfected security
interests, claims, liens or encumbrances;

(vi) To such counsel’s knowledge, there are no legal or governmental proceedings
(including any Regulatory Action) pending to which the Company is a party or of
which any property or assets of the Company is subject which, if determined
adversely to the Company, would individually or in the aggregate, have a
Material Adverse Effect; and, to such counsel’s knowledge, no such proceedings
are threatened or contemplated by governmental authorities or threatened by
others;

(vii) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a legal, valid and binding agreement of the Company
enforceable against the Company in accordance with its terms except to the
extent that its enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer, or other similar laws affecting
the enforcement of creditors’ rights generally, (ii) general principles of
equity (regardless of whether enforceability is considered in an action at law
or a suit in equity), including limitations on the availability of equitable
remedies, (iii) procedural requirements of law applicable to the exercise of
creditors’ rights generally, (iv) the Federal Tax Lien Act of 1966, as amended,
(v) federal and state securities laws to the enforceability of the
indemnification and contribution provisions) and (vi) 12 U.S.C. 1818(b)(6)(D)
and similar bank regulatory powers;

(viii) The issue and sale of the Securities and the performance of this
Agreement by the Company will not result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company pursuant to, any material indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument known to such counsel to which the
Company is a party or by which the Company is bound or to which any of the
property or assets of the Company is subject, nor will such action result in any
violation of the provisions of the articles of incorporation or bylaws of the
Company or of any statute or any order, rule or regulation known to such counsel
of any court or governmental agency or body having jurisdiction over the Company
or any of their respective properties;

(ix) No consent, approval, authorization, order, registration or qualification
of or with any court or governmental agency or body is required for the issuance
and sale of the Securities by the Company or the consummation by the Company of
the other transactions contemplated by this Agreement, except such as have been
obtained under the Securities Act, such as may be required under state
securities or Blue Sky laws, and under the rules of FINRA in connection with the
purchase and distribution of the Securities by the Underwriter;

(x) The Registration Statement, the Preliminary Prospectus, and the Prospectus
and any further amendments and supplements thereto made by the Company prior to
such Delivery Date (other than the financial statements and related schedules
and other financial and statistical information included therein and information
furnished by or on behalf of the Underwriter for use therein, as to which such
counsel need express no opinion) comply as to form in all material respects with
the requirements of the Securities Act and the rules and regulations thereunder;
and

(xi) The Company has filed a listing of additional shares and all required
supporting documents with respect to the Securities with the Nasdaq Stock Market
Inc., and such counsel received no information stating that the Securities will
not be authorized for listing, subject to official notice of issuance and
evidence of satisfactory distribution.

 

- 11 -



--------------------------------------------------------------------------------

In rendering such opinions, such counsel may rely as to matters of fact, to the
extent deemed proper, on certificates of responsible officers of the Company,
the Bank, MIG and STM, and public officials. On each Delivery Date, Williams
Mullen shall also deliver a letter to you stating that nothing has come to their
attention which leads them to believe that, as of the effective date of the
Registration Statement and as of each Delivery Date, the Registration Statement,
the Preliminary Prospectus or the Prospectus or, as of its date, any further
amendment or supplement thereto made by the Company prior to the Delivery Date
(in each case, other than the financial statements and the related schedules and
other financial and statistical information included therein, as to which such
counsel need not address) contains an untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. With respect to such statement, such counsel may state that their
belief is based upon the procedures set forth therein, but is without
independent check or verification.

(d) On the date of this Agreement at a time prior to the execution of this
Agreement, on the effective date of any post-effective amendment to the
Registration Statement filed subsequent to the date of this Agreement and also
at each Delivery Date, Yount, Hyde & Barbour, P.C. shall have furnished to the
Underwriter a letter or letters, dated the respective dates of delivery thereof,
in form and substance satisfactory to you, containing statements and information
of the type ordinarily included in accountants “comfort letters” to Underwriter
with respect to the financial statements of the Company and certain financial
information contained in the Prospectus, and to the effect set forth in Exhibit
A hereto.

(e) (i) The Company, the Bank, MIG, STM and their respective subsidiaries shall
not have sustained since the date of the latest audited financial statements
included in the Prospectus any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Prospectus, and (ii) since the
respective dates as of which information is given in the Prospectus there shall
not have been any change in the capital stock or long-term debt of the Company
or any of its subsidiaries or any change, or any development involving a
prospective change, in or affecting the general affairs, management, financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries, otherwise than as set forth or contemplated in the Prospectus, the
effect of which, in any such case described in clause (i) or (ii), is in the
judgment of the Underwriter so material and adverse as to make it impracticable
or inadvisable to proceed with the public offering or the delivery of the
Securities being delivered at such Delivery Date on the terms and in the manner
contemplated in the Prospectus;

(f) On or after the date hereof there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange or on the Nasdaq Stock Market; (ii) a
suspension or material limitation in trading in the Company’s securities on the
Nasdaq Stock Market; (iii) a general moratorium on commercial banking activities
declared by either Federal, New York or Virginia authorities or a material
disruption in commercial banking or securities settlement or clearance services
in the United States; (iv) the outbreak or escalation of hostilities involving
the United States or the declaration by the United States of a national
emergency or war; or (v) the occurrence of any other calamity or crisis or any
change in financial, political or economic conditions in the United States or
elsewhere, including without limitation, as a result of terrorist activities
occurring after the date hereof, if the effect of any such event specified in
clause (iv) or (v), in the judgment of the Underwriter makes it impracticable or
inadvisable to proceed with the public offering or the delivery of the
Securities being delivered at such Delivery Date on the terms and in the manner
contemplated in the Prospectus;

(g) The Shares to be sold at such Delivery Date shall have been duly listed for
quotation on the Nasdaq Capital Market;

(h) The Company has obtained and delivered to the Underwriter executed copies of
an agreement from each officer and director, in each case as listed on Schedule
II hereto of the Company, substantially in the form of Exhibit B;

(i) The Company shall have furnished or caused to be furnished to the
Underwriter at such Delivery Date certificates of officers of the Company
satisfactory to the Underwriter as to the accuracy of the representations and
warranties of the Company herein at and as of such Delivery Date, as to the
performance by the Company of all of its obligations hereunder to be performed
at or prior to such Delivery Date, as to the matters set forth in subsections
(a) and (e) of this Section and as to such other matters as the Underwriter may
reasonably request.

 

- 12 -



--------------------------------------------------------------------------------

If any of the conditions specified in this Section 7 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Representative and its counsel, this Agreement and all
obligations of the Underwriters hereunder may be canceled at, or at any time
prior to, the Closing Date by the Representative. Notice of such cancellation
shall be given to the Company in writing or by telephone or facsimile (with
written confirmation of receipt).

8. Indemnification and Contribution

(a) The Company will indemnify and hold harmless the Underwriter against any
losses, claims, damages or liabilities, joint or several, to which such
Underwriter may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon (i) any breach of any representation, warranty,
agreement or covenant of the Company herein contained or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
Preliminary Prospectus, the Registration Statement, the Disclosure Package or
the Prospectus, or any amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse each Underwriter for any legal or other expenses
reasonably incurred by it in connection with investigating, preparing to defend
or defending, or appearing as a third party witness in connection with, any such
action or claims as such expenses are incurred; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in any Preliminary
Prospectus, the Registration Statement, the Disclosure Package or the Prospectus
or any amendment or supplement in reliance upon and in conformity with written
information furnished to the Company by you expressly for use therein.

(b) The Underwriter agrees to indemnify and hold harmless the Company against
any losses, claims damages or liabilities, joint or several, to which the
Company may become subject, under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in any Preliminary Prospectus, the Registration
Statement, the Disclosure Package or the Prospectus, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in any Preliminary
Prospectus, Registration Statement, the Disclosure Package or Prospectus or any
such amendment or supplement in reliance upon and in conformity with written
information furnished to the Company by such Underwriter through you expressly
for use therein; and will reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating, preparing
to defend or defending, or appearing as a third party witness in connection
with, any such action or claim as such expenses are incurred. The Company
acknowledges that for purposes of this Section 8 the statements set forth under
the heading “Underwriting” in the Preliminary Prospectus, the Disclosure Package
and the Prospectus constitute the only information furnished in writing by or on
behalf of the Underwriter for inclusion therein.

(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection, unless and to the extent that such
indemnifying party did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses. In case any such action shall be brought against any indemnified party
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party; provided, however, that if the defendants in any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have

 

- 13 -



--------------------------------------------------------------------------------

been advised by counsel that representation of such indemnified party and the
indemnifying party would present such counsel with a conflict of interest under
applicable standards of professional conduct due to actual or potential
differing interests between them, the indemnified party or parties shall have
the right to select separate counsel to defend such action on behalf of such
indemnified party or parties. It is understood that the indemnifying party
shall, in connection with any such action or separate but substantially similar
or related actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
only one separate firm or attorneys together with appropriate local counsel at
any time for all indemnified parties not having actual or potential differing
interests with any indemnified party. Upon receipt of notice from the
indemnifying party to such indemnified party of its election so to appoint
counsel to defend such action and approval by the indemnified party of such
counsel, the indemnifying party will not be liable for any settlement entered
into without its consent and will not be liable to such indemnified party under
this Section 8 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence, (ii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of the action or (iii) the indemnifying party has authorized in
writing the employment of counsel for the indemnified party at the expense of
the indemnifying party; and except that, if clause (i) or (iii) is applicable,
such liability shall be only in respect of the counsel referred to in such
clause (i) or (iii). Notwithstanding the immediately preceding sentence and the
third preceding sentence, if at any time an indemnified party shall have
requested an indemnifying party to reimburse the indemnified party for fees and
expenses of counsel, the indemnifying party agrees that it shall be liable for
any settlement of any proceeding effected without its consent if (i) such
settlement is entered into more than 30 days after receipt by such indemnifying
party of the aforesaid request; (ii) such indemnifying party shall have received
notice of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement, provided, however, that an indemnified party shall not be entitled
to enter into such settlement so long as any good faith dispute presented in
writing by the indemnifying party with respect to the reimbursement remains
unresolved.

(d) If the indemnification provided for in this Section 8 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Underwriters on the other from the
offering of the Securities. If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Underwriter on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof), as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Underwriter on the other shall be deemed to be in the same proportion as
the total net proceeds from the offering (before deducting expenses) received by
the Company bear to the total underwriting discounts received by the
Underwriter, in each case as set forth in the table on the cover page of the
Prospectus. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or the Underwriter on the other and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company and the Underwriter
agree that it would not be just and equitable if contributions pursuant to this
subsection (d) were determined by pro rata allocation or by any other method of
allocation which does not take into account the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) referred to above in this subsection
(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (d), the
Underwriter shall not be required to contribute any amount in excess of the
amount by which the total price at which the Securities underwritten by it and
distributed to the public were offered to the public exceeds the amount of any
damages that such Underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.

 

- 14 -



--------------------------------------------------------------------------------

Notwithstanding the provisions of this subsection (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

(e) The obligations of the Company under this Section 8 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each officer, director, employee and agent of the
Underwriter and each person, if any, who controls any Underwriter within the
meaning of the Securities Act; and the obligations of the Underwriter under this
Section 8 shall be in addition to any liability which the Underwriter may
otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Company and to each person, if any, who controls the
Company within the meaning of the Securities Act.

9. Survival

The respective indemnities, agreements, representations, warranties and other
statements of the Company and the Underwriter, as set forth in this Agreement or
made by or on behalf of them, respectively, pursuant to this Agreement, shall
remain in full force and effect, regardless of any investigation (or any
statement as to the results thereof) made by or on behalf of the Underwriter or
any controlling person of the Underwriter, or the Company, or any officer or
director or controlling person of the Company, and shall survive delivery of and
payment for the Securities.

10. Termination and Payment of Expenses

(a) The Underwriter may terminate this Agreement, by notice to the Company, at
any time on or prior to the delivery of any payment for Securities, if prior to
such time there shall have occurred any of the following: (i) a suspension or
material limitation in trading in securities generally on the New York Stock
Exchange or the Nasdaq Stock Market; (ii) a suspension or material limitation in
trading in the Company’s securities on the Nasdaq Stock Market (iii) a general
moratorium on commercial banking activities declared by either Federal, New York
or Virginia authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States; or (iv) the
outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war; or (v) the
occurrence of any other calamity or crisis or any change in financial, political
or economic conditions in the United States or elsewhere, including without
limitation, as a result of terrorist activities occurring after the date hereof,
if the effect of any such event specified in clause (iv) or (v), in the judgment
of the Underwriter make it impracticable or inadvisable to proceed with the
public offering or the delivery of the Securities being delivered at such
Delivery Date on the terms and in the manner contemplated in the Prospectus.

(b) If this Agreement shall be terminated pursuant to this Section 10, the
Company shall not then be under any liability to the Underwriter except as
provided in Section 6 and Section 8 hereof; but if the sale of the Securities
provided for herein is not consummated because any condition to the obligations
of the Underwriter set forth in Section 7 hereof is not satisfied or because of
any refusal, inability or failure on the part of the Company to perform any
agreements herein or comply with the provisions hereof other than by reason of a
default by the Underwriter, the Company will be responsible for and will
reimburse the Underwriter upon demand for all out-of-pocket expenses, including
fees and disbursements of counsel, reasonably incurred by the Underwriter in
connection with the proposed purchase, sale and delivery of the Securities.
Nothing in this Section 10 shall be deemed to relieve the Underwriter of its
liability, if any, to the Company for damages occasioned by its default
hereunder.

11. Notices.

In all dealings hereunder, the Underwriter shall act on behalf of each of the
selected dealers, and the parties hereto shall be entitled to act and rely upon
any statement, request, notice or agreement on behalf of any selected dealer
made or given by you. All statements, requests, notices and agreements hereunder
shall be in writing or by telegram if promptly confirmed in writing, and if to
the Underwriter shall be sufficient in all respects if delivered or sent by
mail, telex or facsimile transmission to Scott & Stringfellow, LLC, 909 East
Main Street, Richmond, Virginia 23219, Attention: G. Jacob Savage, III, Managing
Director; and if to the Company shall be sufficient in all

 

- 15 -



--------------------------------------------------------------------------------

respects if delivered or sent by mail or facsimile transmission to the address
of the Company set forth in the Prospectus, Attention: Joseph L. Boling, Chief
Executive Officer. Any such statements, requests, notices or agreements shall
take effect upon receipt thereof, provided, however, that any notice to any
selected dealer pursuant to Section 11 hereof shall be delivered or sent by mail
or facsimile transmission to such selected dealer, which will be supplied to the
Company by you upon request.

12. Successors

This Agreement shall be binding upon, and inure solely to the benefit of, the
Underwriter, the Company and, to the extent provided in Sections 8 and 9 hereof,
the officers and directors of the Company and each person who controls the
Company or the Underwriter, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Securities from the Underwriter shall be deemed a successor or assign by reason
merely of such purchase.

13. Time of the Essence

Time shall be of the essence of this Agreement.

14. Business Day

As used herein, the term “business day” shall mean any day when the Commission’s
office in Washington, D.C. is open for business.

15. No Fiduciary Obligations

The Company acknowledges and agrees that (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the public
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company, on the one hand, and
the Underwriter, on the other hand, (ii) in connection with the offering
contemplated hereby and the process leading to such transaction each Underwriter
is and has been acting solely as a principal and is not the agent or fiduciary
of the Company, or the Company’s shareholders, creditors, employees or any other
third party, (iii) the Underwriter has not assumed or will not assume an
advisory or fiduciary responsibility in favor of the Company with respect to the
offering contemplated hereby or the process leading thereto (irrespective of
whether such Underwriter has advised or is currently advising the Company on
other matters) and the Underwriter does not have any obligation to the Company
with respect to the offering contemplated hereby except the obligations
expressly set forth in this Agreement, (iv) the Underwriter and its affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Company, and (v) the Underwriter has not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.

16. Analyst Independence

The Company acknowledges that the Underwriter’s research analysts and research
departments are required to be independent from their respective investment
banking divisions and are subject to certain regulations and internal policies,
and that such research analysts may hold views and make statements or investment
recommendations and/or publish reports with respect to the Company and/or the
offering that differ from the views of their respective investment banking
divisions. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against the Underwriters
with respect to any conflict of interest that may arise from the fact that the
views expressed by their independent research analysts and research departments
may be different from or inconsistent with the views or advice communicated to
the Company by such Underwriter’s investment banking divisions. The Company
acknowledges that the Underwriters is a full service securities firm and as such
from time to time, subject to applicable securities laws, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the companies that may be the
subject of the transactions contemplated by this Agreement.

 

- 16 -



--------------------------------------------------------------------------------

17. Partial Unenforceability

The invalidity or unenforceability of any Section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
Section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

18. Governing Law

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York applicable to agreements made and to be
performed within such state.

19. Counterparts

This Agreement may be executed by any one or more of the parties hereto in any
number of counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.

20. Amendment

No amendment or waiver of any provision of this Agreement, nor any consent or
approval to any departure therefrom, shall in any event be effective unless the
same shall be in writing and signed by the parties hereto.

[Signatures appear on following page]

 

- 17 -



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us two counterparts hereof, and upon the acceptance hereof by you,
this letter and such acceptance hereof shall constitute a binding agreement
between the Underwriter and the Company.

 

Very truly yours, MIDDLEBURG FINANCIAL CORPORATION By:  

/s/ Gary R. Shook

  Gary R. Shook   President

 

Accepted as of the date hereof at Richmond, Virginia: SCOTT & STRINGFELLOW, LLC
By:  

/s/ James A. Tyler, Jr.

Name:   James A. Tyler, Jr. Title:   Syndicate Manager

 

- 18 -



--------------------------------------------------------------------------------

SCHEDULE I

ISSUER-REPRESENTED FREE WRITING PROSPECTUSES

 

•  

Road Show presentation filed as a free writing prospectus on July 27, 2009

 

•  

Term Sheet in substantially the format set forth below

Issuer Free Writing Prospectus

Filed Pursuant to Rule 433

Registration Statement No. 333-160422

July     , 2009

Term Sheet

Middleburg Financial Corporation

[                    ] Shares of Common Stock

 

Issuer:    Middleburg Financial Corporation (the “Company”) Exchange/Symbol:   
Nasdaq Capital Market/MBRG Security:    Common stock, par value $2.50 per share
Offering:    [                    ] shares of common stock Option to purchase
additional shares:    [                    ] additional shares of common stock
Shares outstanding after the offering:    [                    ] shares
([                    ] shares if the option to purchase additional shares is
exercised in full)1 Public Offering Price:    $[    ] Trade date:    July
[    ], 2009 Settlement and delivery date:    July [    ], 2009

 

1

The number of shares of common stock outstanding immediately after the closing
of this offering is based on shares of common stock outstanding as of
[            ], 2009. Unless otherwise indicated, the number of shares of common
stock presented in this prospectus supplement excludes shares issuable pursuant
to the exercise of the underwriter’s option to purchase additional shares,
208,202 shares of common stock issuable upon the exercise of the warrant held by
the U.S. Treasury, [            ] shares of common stock issuable under our
stock compensation plans and [            ] shares of common stock issuable upon
exercise of outstanding options as of [            ], 2009.



--------------------------------------------------------------------------------

Underwriting discounts and commissions:    $[    ] per share; $[    ] total
($[    ] if option to purchase additional shares is exercised in full) Proceeds
to the Company, before expenses:    $[    ] per share; $[    ] total ($[    ] if
option to purchase additional shares is exercised in full) Use of Proceeds:   
The Company intends to use the net proceeds received from this offering for
general corporate purposes, including, if approved, the redemption of its Series
A Preferred Stock and warrant issued to the U.S. Treasury through the Capital
Purchase Program. Underwriter:    Scott & Stringfellow, LLC (the “Underwriter”)
Relationships:    The Underwriter and its affiliates have provided, and may in
the future provide, various investment banking, financial advisory and other
financial services to the Company and its affiliates for which the Underwriter
has received, and in the future may receive, advisory or transaction fees, as
applicable, plus out-of-pocket expenses of the nature and in amounts customary
in the industry for these financial services.

The issuer has filed a registration statement (including a prospectus) and a
preliminary prospectus supplement with the SEC for the offering to which this
communication relates. Before you invest, you should read the prospectus in that
registration statement, the preliminary prospectus supplement and other
documents the issuer has filed with the SEC for more complete information about
the issuer and this offering. You may get these documents for free by visiting
EDGAR on the SEC Web site at www.sec.gov. Alternatively, the issuer, any
underwriter or any dealer participating in the offering will arrange to send you
the prospectus and related preliminary prospectus supplement if you request it
by contacting Scott & Stringfellow, LLC toll free at(800) 552-7757.



--------------------------------------------------------------------------------

SCHEDULE II

DIRECTORS AND EXECUTIVE OFFICERS

TO PROVIDE LOCK UP AGREEMENTS

 

Name

 

Position

John Mason L. Antrim   President and CEO – Middleburg Investment Group;
Middleburg Trust Company Joseph L. Boling   Chairman & CEO Howard M. Armfield  
Director Henry F. Atherton, III   Director Childs F. Burden   Director Jeffrey
Culver   EVP/COO J. Bradley Davis   Director Jerry Flowers   President Southern
Trust Mortgage Alexander G. Green, III   Director Gary D. LeClair   Director
John C. Lee, IV   Director Keith W. Meurlin   Director Robert M. Miller   SVP
Retail Banking Arch A. Moore, III   EVP/Senior Loan Officer Janet A. Neuharth  
Director James H. Patterson   President - Middleburg Investment Advisors Gary R.
Shook   President and Director James R. Treptow   Director Rodney J. White  
Chief Financial Officer Suzanne Withers   SVP/HR



--------------------------------------------------------------------------------

EXHIBIT A

Pursuant to Section 7(d) of the Underwriting Agreement, Yount, Hyde & Barbour,
P.C., shall furnish letters to the Underwriter to the effect that:

1. They are independent public accountants with respect to the Company and its
subsidiaries within the meaning of the Securities Act and the applicable
published rules and regulations thereunder;

2. In their opinion, the consolidated audited financial statements audited by
them and included in the Registration Statement, the Disclosure Package or the
Prospectus comply as to form in all material respects with the applicable
accounting requirements of the Securities Act or the Securities Exchange Act of
1934, as amended, as applicable, and the related published rules and regulations
thereunder;

3. On the basis of limited procedures, not constituting an examination in
accordance with generally accepted auditing standards, consisting of a reading
of the latest unaudited financial statements made available by the Company,
inspection of the minute books of the Company, the Bank, MIG and STM since the
date of the latest audited financial statements included in the Prospectus,
inquiries of officials of the Company, the Bank, MIG and STM responsible for
financial and accounting matters and such other inquiries and procedures as may
be specified in such letter, nothing came to their attention that caused them to
believe that:

(A) the unaudited consolidated financial statements included in the Registration
Statement, the Disclosure Package or the Prospectus do not comply as to form in
all material respects with the applicable accounting requirements of the
Securities Act and published rules and regulations thereunder or are not
presented in conformity with accounting principles generally accepted in the
United States of America applied on a basis substantially consistent with that
of the audited consolidated financial statements included in the Registration
Statements or Prospectus;

(B) (i) as of a specified date not more than five calendar days prior to the
date of delivery of such letter, there have been any changes in the capital
stock, short-term debt or long-term debt of the Company, or any decreases in
consolidated total assets or stockholders’ equity as compared with amounts shown
on the most recent consolidated balance sheet included in the Registration
Statements, the Disclosure Package or Prospectus, and (ii) for the period from
the date of the most recent consolidated financial statements included in the
Registration Statement, Disclosure Package or Prospectus to such specified date
there were any decreases in consolidated net interest income or the total or per
share amounts of net income as compared with the corresponding period in the
preceding year, except in each case for increases or decreases which the
Prospectus discloses have occurred or may occur or which are described in such
letter; and

4. In addition to the audit referenced in their report included in the
Registration Statement and the Prospectus and the limited procedures, inspection
of minute books, inquiries and other procedures referred to above, they have
carried out certain specified procedures, not constituting an audit in
accordance with generally accepted auditing standards, with respect to certain
amounts, percentages and financial information which are derived from the
general accounting records of the Company, the Bank, MIG, and STM, which appear
in any Preliminary Prospectus, the Prospectus, or in Part II of, or in exhibits
and schedules to, the Registration Statement specified by the Underwriter, and
have compared certain of such amounts, percentages and financial information
with the accounting records of the Company and have found them to be in
agreement.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LOCK UP AGREEMENT

                    , 2009

Scott & Stringfellow, LLC

909 East Main Street

Richmond, Virginia 23219

RE: Proposed Offering by Middleburg Financial Corporation

Gentlemen:

This letter is being delivered to you in connection with the Underwriting
Agreement (the “Underwriting Agreement”), dated                     , 2009,
between Middleburg Financial Corporation, a Virginia corporation (the
“Company”), and you as Underwriter relating to the public offering of the
Company’s common stock, $2.50 par value (the “Common Stock”), pursuant to a
Registration Statement on Form S-3 (Registration No. 333-160422) declared
effective by the Securities and Exchange Commission on July 16, 2009.

In consideration of the agreement by the Underwriter to purchase and make the
public offering of the Common Stock, and for other good and valuable
consideration receipt of which is hereby acknowledged, the undersigned hereby
agrees that (other than as set forth below), during the period beginning from
the date of the Underwriting Agreement and continuing to and including the date
ninety (90) days after such date, the undersigned will not sell, offer, agree to
sell, contract to sell, hypothecate, pledge, grant any option to purchase, make
any short sale or otherwise dispose of or hedge, directly or indirectly, any
shares of Common Stock of the Company or securities convertible into,
exchangeable or exercisable for any shares of Common Stock of the Company or
warrants or other rights to purchase Common Stock or any other securities of the
Company that are substantially similar to the Common Stock of the Company,
whether now owned or hereafter acquired, owned directly by the undersigned
(including holding as a custodian) or with respect to which the undersigned may
be deemed to have beneficial ownership in accordance with the rules and
regulations of the Securities and Exchange Commission, whether held of record or
through an agent, custodian, nominee or otherwise, (collectively, the
“Undersigned’s Shares”) or publicly announce an intention to do any of the
foregoing.

The foregoing restriction is expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction or arrangement that is designed to,
or which reasonably could be expected to, lead to or result in a sale,
disposition or transfer, in whole or in part, of any of the economic
consequences of ownership of the Undersigned’s Shares, whether any such
transaction is to be settled by delivery of Common Stock or other securities, in
cash or otherwise, even if such shares would be disposed of by someone other
than the undersigned. Such prohibited hedging or other transactions would
include, without limitation, any short sale or any purchase, sale or grant of
any right (including, without limitation, any put or call option) with respect
to any of the Undersigned’s Shares or with respect to any security that
includes, relates to, or derives any significant part of its value from the
Undersigned’s Shares.

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein,
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value, or
(iii) with the prior written consent of the Underwriter. For purposes of this
Agreement, “immediate family” shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin. The undersigned now has and, except
as contemplated by clause (i), (ii) or (iii) above, for the duration of this
Agreement will have, good and marketable title to the Undersigned’s Shares, free
and clear of all liens, encumbrances, and claims whatsoever. The undersigned
also agrees and consents to the entry of stop transfer instructions with the
Company against the transfer of the Undersigned’s Shares, except in compliance
with the foregoing restrictions. In furtherance of the foregoing, the Company is
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Lock-Up Agreement.



--------------------------------------------------------------------------------

The undersigned represents and warrants that the undersigned has full power and
authority to enter into this Agreement. The undersigned agrees that the
provisions of this Agreement shall be binding also upon the successors, assigns,
heirs and personal representatives of the undersigned.

The undersigned understands that, if the Underwriting Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to payment for and delivery of the Common Stock to be sold thereunder, the
undersigned shall be released from all obligations under this Agreement.

 

Yours very truly,

 

Signature

 

Name

 

 

Address